Title: To Thomas Jefferson from John Adams, 20 February 1787
From: Adams, John
To: Jefferson, Thomas



Dear Sir
 Grosvenor Square 2 Feb. 1787

Dr. Gordon who is about publishing his Proposals for printing his History desires a Letter to you.—I told him that he might depend upon your good offices without any Letter, but as no harm will be done by complying with his Desire I beg Leave to introduce him, and to recommend his History to your Patronage in France.
With equal affection, Esteem and respect, I have the Honour to be, Sir your most obedient humble Servant,

John Adams

